Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: We recognize that there is a policy of liberal and full disclosure to be applied to discovery requests pursuant to CPLR 3101 (a) (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403; Jonmaire v Town of W. Seneca, 120 AD2d 928; Wiseman v American Motors Sales Corp., 103 AD2d 230, 237; Klatz v Armor Elevator Co., 93 AD2d 633). However, in the circumstances of this case, the court should make an in camera inspection of the *925records and determine what portion of the records, if any, is material and necessary to the prosecution of the issues. (Appeal from order of Court of Claims, McMahon, J. — discovery.) Present — Callahan, J. P., Denman, Boomer, Green and Law-ton, JJ.